


EXHIBIT 10.6


CONFIDENTIAL TREATMENT REQUESTED


CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION



[cs.jpg]


CREDIT SUISSE INTERNATIONAL
One Cabot Square Telephone 020 7888 8888
London E14 4QJ www.crcdit-suisse.com



ADJUSTMENT NOTICE


DATE:
August 31, 2011

FROM:
Credit Suisse International

One Cabot Square
London E 14 4QJ
England
TO:
SunPower Corporation

3939 N. First Street
San Jose, CA 95134
Attn: Dennis Arriola/CFO
Telephone: (408) 240-5574
Facsimile: (408) 240-5404


This letter agreement is in reference to (i) the issuer warrant transaction (the
"2009 Transaction") entered into by Credit Suisse International ("Party A") and
SunPower Corporation ("Party B"), with Credit Suisse AG, New York Branch acting
as agent (the "Agent"), pursuant to a letter agreement dated as of April 28,
2009 (the "2009 Confirmation"); (ii) the base issuer warrant transaction (the
"2010 Base Transaction") among Party A, Party B and the Agent, pursuant to a
letter agreement dated as of March 25, 2010, as amended and restated by the
letter agreement dated as of December 22, 2010 (the "2010 Base Confirmation");
and (iii) the additional issuer warrant transaction (the "2010 Additional
Transaction") among Party A, Party B and the Agent, pursuant to a letter
agreement dated as of April 5, 2010, as amended and restated by the letter
agreement dated as of December 22, 2010 (the "2010 Additional Confirmation";
together with the 2009 Confirmation and the 2010 Base Confirmation, the
"Confirmations").
Party A, as the Calculation Agent for each of the 2009 Transaction, the 2010
Base Transaction and the 2010 Additional Transaction, hereby notifies Party B
that, as a result of the occurrence of a Share-for-Other Tender Offer (as
defined in the Confirmations) to which Modified Calculation Agent Adjustment (as
defined in the 2002 ISDA Equity Derivatives Definitions) applies pursuant to the
terms of the Confirmations, (i) the Strike Price (as defined in the 2009
Confirmation) for the 2009 Transaction shall be adjusted to USD 26.40; (ii) the
Strike Price (as defined in the 2010 Base Confirmation) for the 2010 Base
Transaction shall be adjusted to USD 24.00; and (iii) the Strike Price (as
defined in the 2010 Additional Confirmation) for the 2010 Additional Transaction
shall be adjusted to USD 24.00, In addition, in connection with the adjustment
of the Strike Price (as defined in the 2009 Confirmation) for the 2009
Transaction, ***.
Yours faithfully,
Credit Suisse International, Calculation Agent
SunPower Corporation
 
 
By: /s/ Anthony Fisher
Name: Anthony Fisher
Title: Director
By: /s/ Dennis Arriola
Name: Dennis Arriola
Title: EVP & CFO



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


